In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-16-00151-CR


                       ROBERT LARRY SHELTON, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 432nd District Court
                                  Tarrant County, Texas
            Trial Court No. 1366763D, Honorable Ruben Gonzalez, Jr., Presiding

                                  September 20, 2016

                   ORDER OF ABATEMENT AND REMAND
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Appellant Robert Larry Shelton appeals his conviction for felony driving while

intoxicated. His brief was due on September 19, 2016. Appellant’s retained counsel

has filed a motion to withdraw from the representation pursuant to appellate rule 6.5.

TEX. R. APP. P. 6.5. In the motion counsel states that appellant “is indigent and may

require a court appointed attorney to represent [him] in this appeal.” Counsel’s motion

to withdraw is granted and he is relieved as appellant’s appellate attorney of record.
       Because appellant may be indigent and entitled to appointed counsel on appeal,

TEX. CODE CRIM. PROC. ANN. art 1.051(d)(1) (West Supp. 2016), we abate the appeal

and remand the cause to the trial court for further proceedings.


       On remand, the trial court shall use whatever means it finds necessary, which

may include noticing and conducting a hearing, to determine (1) whether appellant

desires to prosecute this appeal and (2) whether appellant is indigent and entitled to

appointed counsel.


       Should the trial court determine that appellant does want to continue the appeal

and is entitled to appointed counsel, the name, address, telephone number, email

address, and state bar number of appointed counsel shall be provided to the clerk of

this court in an order of the trial court. The trial court shall execute findings of fact and

conclusions of law, and shall cause its findings, conclusions, and any necessary orders

to be included in a supplemental clerk’s record to be filed with the clerk of this court by

October 21, 2016. If appointed, new counsel shall file appellant’s brief within thirty days

of the date of appointment.


       It is so ordered.


                                                         Per Curiam


Do not publish.




                                             2